Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation application filed on 09/27/2021 in which claims 1-24 of the instant application are pending and ready for examination as of the preliminary amendment filed on 05/09/2022.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 09/02/2022.

Drawings

The Examiner contends that the drawings submitted on 09/27/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,166,008. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,166,008, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-24 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Dhuey (US 2009/0273721) discloses a system and method for generating multiple images on a video display device. The method comprises associating a panel of light pipes with a video display device. The video display device is configured to display an interlaced plurality of individual video signals. The plurality of video signals is displayed on the video display device such that each individual signal from the plurality of video signals is viewable from a plurality of different angles with respect to the video display device (abstract).

Lee et al. (US 2012/0194507) discloses a mobile apparatus that is provided including a display unit which displays layers in different depth degrees from each other and displays a plurality of layers which are arranged in a depth direction of a screen in 3D images, including a sensing unit to sense movement of the mobile apparatus, and a control unit which controls a plurality of layers according to movement direction and movement distance, when movement of the mobile apparatus moving toward a depth direction of a screen is sensed (abstract).

Thompson et al. (US 2016/0364087) discloses systems and methods for displaying on a viewing surface of a multi-view display targeted instructional content to a first viewer in a viewing space such that other viewers in other locations of the viewing space are unable to observe the instructional content. The multi-view display is configured to provide differentiated content to viewers located in different positions around the display. In some embodiments, the viewing surface is located in a venue such as a theater, the first viewer is a speaker located on a stage in the venue, and the instructional content is text from a speech or performance to be presented by the speaker (abstract).

Shestak et al. (US 2013/0335538) discloses a multi-viewpoint image display device that is provided, which includes an image panel including a plurality of pixels configured to be arranged in a plurality of rows and columns, a backlight unit configured to provide light to the image panel, a parallax portion configured to be arranged in front of the image panel, and a mask portion configured to be arranged between the image panel and the backlight unit to partially mask the plurality of pixels. Accordingly, resolution balance can be matched without interference (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 7, 13, and 19, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482